FILED
                             NOT FOR PUBLICATION                            JUN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IRENE MELENDEZ,                                  No. 08-73913

               Petitioner,                       Agency No. A098-964-718

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Irene Melendez, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1107 (9th Cir. 2003). We deny the petition for review.

         Substantial evidence supports the agency’s finding that Melendez failed to

establish she suffered past persecution or has a well-founded fear of future

persecution on account of a protected ground. See Molina-Morales v. INS, 237

F.3d 1048, 1052 (9th Cir. 2001); see also Parussimova v. Mukasey, 555 F.3d 734,

740-41 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”). We decline

to consider whether Melendez’s family constitutes a particular social group

because Melendez did not present that distinct argument to the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Accordingly, Melendez’s asylum and

withholding of removal claims fail.

         Substantial evidence supports the agency’s denial of CAT relief because

Melendez failed to establish it is more likely than not that she will be tortured if

returned to El Salvador. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).




                                           2                                     08-73913
      Finally, Melendez’s contention that she was denied due process because the

BIA failed to provide a reasoned explanation for its decision is belied by the

record. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner must

show error and prejudice to establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                          3                                      08-73913